         Case 1:19-cv-03557-RDM Document 56 Filed 07/23/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                  )
  COMMITTEE ON OVERSIGHT AND                      )
   REFORM, UNITED STATES HOUSE                    )
   OF REPRESENTATIVES,                            )
                                                  )
                              Plaintiff,          )
                                                  )
                        v.                        )     No. 1:19-cv-3557 (RDM)
                                                  )
  MERRICK B. GARLAND, in his official             )
   capacity as Attorney General of the            )
   United States, et al.,                         )
                                                  )
                              Defendants.         )
                                                  )

                                   JOINT STATUS REPORT

        The Court’s Minute Order of October 15, 2020, directed the parties to file a joint status

report no later than ten (10) calendar days after the D.C. Circuit’s en banc decision in Committee

on the Judiciary v. McGahn, No. 19-5331 (D.C. Cir.), informing the Court of their respective

positions on further proceedings in this case.

        Pursuant to the Court’s order, the parties inform the Court that they have again been

conferring in an effort to resolve their differences over the subpoenas served on Defendants

Garland and Raimondo, in their official capacities, 1 by Plaintiff, the Committee on Oversight

and Reform of the U.S. House of Representatives. The parties respectfully propose, therefore,

that they update the Court again on their efforts to reach an accommodation concerning the

documents sought by these subpoenas no later than August 2, 2021.


   11
        Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Merrick B. Garland, in his
official capacity as Attorney General of the United States, and Gina M. Raimondo, in her official
capacity as U.S. Secretary of Commerce, are automatically substituted as Defendants to this
action as successors, respectively, to William P. Barr and Wilbur L. Ross, Jr.
        Case 1:19-cv-03557-RDM Document 56 Filed 07/23/21 Page 2 of 3




Dated: July 23, 2021



                                      Respectfully submitted,

                                      BRIAN BOYNTON
                                      Assistant Attorney General

                                      BRIAN D. NETTER
                                      Deputy Assistant Attorney General

                                      JOHN R. GRIFFITHS
                                      Director

                                      ELIZABETH J. SHAPIRO
                                      Deputy Director




                                       /s/ James J. Gilligan
                                      JAMES J. GILLIGAN
                                      Special Litigation Counsel

                                      SERENA M. ORLOFF
                                      STEVEN A. MYERS
                                      CRISTEN C. HANDLEY
                                      Attorneys
                                      U.S. Department of Justice
                                      Civil Division, Federal Programs Branch
                                      P.O. Box 883
                                      Washington, D.C. 20044

                                      Telephone: (202) 514-3358
                                      Fax:       (202) 616-8470
                                      E-mail:    james.gilligan@usdoj.gov

                                      Counsel for Defendants




                                      2
Case 1:19-cv-03557-RDM Document 56 Filed 07/23/21 Page 3 of 3




                               /s/ Douglas N. Letter
                              Douglas N. Letter (DC Bar No. 253492)
                                General Counsel
                              Todd B. Tatelman (VA Bar No. 66008)
                              Megan Barbero (MA Bar No. 668854)

                              OFFICE OF GENERAL COUNSEL
                              U.S. HOUSE OF REPRESENTATIVES
                              5140 O’Neill House Office Building
                              Washington, D.C. 20515

                              Telephone: (202) 225-9700
                              douglas.letter@mail.house.gov

                              Counsel for Plaintiff Committee on Oversight
                              and Reform, U.S. House of Representatives




                              3
